Case 6:20-cv-00730-ADA Document 38-2 Filed 03/22/21 Page 1 of 12




                      EXHIBIT 2
                        Case 6:20-cv-00730-ADA Document 38-2 Filed 03/22/21 Page 2 of 12
  ..-·,..-   -   .                                                                     +17S25309808                     T-835     P.001/011     F-017
Oct-17-2007. 02:45pm  From-Patterson &Sheridan, LLP - NJ
             Serial No. 10/870,217
             Pagel of 11

                                       I N TH E U N I T E D S T A T E S
                                                                                                                                        a~ge!¥eP
                                                                        ~¥¼AL F:Alt eliNf~~
                                   PATENT AND TRADEMARK OFFICE            OCT
                                                                                                                                               172007
                                                              Patent Application

                     Inventor(s): Govinda N. Rajan et al.
                     Case:       G. N. Rajan 5-l (LCNT/125578)
                     Serial No.: 10/870,217                Group Art Unit: 2609
                     Filed:      06/17/2004                Confirmation #: 8666
                     Examiner:   Wu, Cheng Chien
                     Title:      METHOD AND APPARATUS FOR DETERMINATION OF
                     NETWORK TOPOLOGY
                                                                                    CERTIFICATE OF MAILrNO OR TRANSMlSSION
                                                                             r hereby certify tllar this correspondence is being ckpo~itcd wilh lhc
                                                                             United States Postal Service with sufficient postosc for Iim class
                                                                             mail bl   illl   c:nvclope addressed 10: Commisirloncr for Pau:ms, P.O.

                     MAIL STOP AMENDMENT                                     transmitted t.o Ille USl'TO, on   th-71
                                                                             Box 1450, Alexandria, VA 22313-1450, or bc:ing facsimile
                                                                                                             indicated below.

                     CO:Ml\flSSIONER FOR PATENTS
                     P.O. BOX 1450                                           10-11-67
                                                                             Date
                                                                                                                L
                                                                                                                t'
                                                                                                                     . "I..S,' ~
                                                                                                                    JI _ ~ ,,       o/1
                     ALEXANDRIA~VA.22313-1450

                     SIR:

                                                           RESPONSE AMENDMENT
                                In response to the non-final Office Action mailed August 2, 2007, please
                     reconsider the abovewidentified patent application as follows.
                                In the event that. an extension of time is required for this response to be
                     considered timely, and a petition therefor does not otherwise accompany this response,
                     any necessary extension of time is hereby petitioned for.
                                The Commissioner is authorized to charge any fees due, including extension of
                     time and excess claim fees, to counsel's Deposit Account No. 20-0782/LCNT/125578.




                     596786-1


PAGE 1111 • RCVD AT 10/1712007 2:47:36 PM ~astern Daylight rone] •SVR:USPTO-EFXRF-6113' DNIS:2738300 •CSID:+17325309808* DURATION (mm-ss):01-36
                    Case 6:20-cv-00730-ADA Document 38-2 Filed 03/22/21 Page 3 of 12
                                                                                      +17325309808                 T-835    P.002/011      F-017
Oct-17-2007 02:45pm   From-Patterson &Sheridan, LLP - NJ
             Serial No. 10/870,217
            Page2 of 11
                                                                                                                       N.i9i1Vi~
                                                                                                                eElffla41.. ~/Ut 8JirJ+eFC
                                                                                                                     OCT ti 2007
                            lN THE CLAIMS:
                            This listing of claims will replace all prior versions,                and listings. of claims in the
                application:


                            LISTING OF CLAIMS:


            I               1.       ( original) A method for managing a communications network having a
           2    plurality of areas, each of said plurality of areas having associated with it a respective
            3   group of nodes, said method comprising:
           4                         a~pting a single sniffer to collect information from nodes associated with
            5   at least two selected areas of said network; and
            6                        determining a topology of at least a portion of said network using said
            7    collected infonnation.


            I               2.       (original) The method of claim 1 wherein the step of adapting said single
            2   sniffer further comprises connecting said sniffer to a central location of said network.


            1               3.       (original) The method of claim 2, wherein said sniffer is pan of an existing
            2   network management system of said network.


            l               4.       (original) The method of claim 2 wherein said sniffer is a stand-alone
            2   device connected independently to said central location of said network.


                            5.       (original) The method of claim 2 wherein the step of adapting the single
            2 sniffer further comprises configuring said centrally connected network sniffer                                        as a
            3 partitioned designated node of a selected area.


            l               6.       (original) The method of claim 5, wherein said selected area further
            2    comprises an Ll area and an L2 area; and in the case of an LI area being selected, said




                 S96786-I


PAGE 2/11 t RCVD AT 10/1712007 2:47:36 PM ~astern Daylight Time! t SVR:USPTO-EFXRF-6113' DNIS:2738300 t CSID:+17325309808 t DURATION (mm-ss):01-36
                     Case 6:20-cv-00730-ADA Document 38-2 Filed 03/22/21 Page 4 of 12
                                                                                     +17325309808                 T-8-35   P.003/011     F-017
Oct-17-2007 02:45pm   From-Patterson &Sheridan, -LLP - NJ
             Serial No. 10/870~17
             Page 3 of 11

            3 method further comprises configuring said sniffer as a partition designated L2 node of the
            4 selected L 1 area.


            1               7.       (original) The method of claim 1, wherein said information from said
            2 nodes comprises link state messages.


                            8.       (original) The method of claim 1 wherein said collected information is
            2    based upon an existing network protocol.


            1               9.       ( original) The method of claim 8 wherein said existing network protocol is
            2   part ofISO-IEC 10589:2001.


            1               10.      (original) The method of claim 1 wherein the step of detennining the
            2    topology further comprises collecting information about a first selected area and
            3    calculating the topology according to said first selected area and then subsequently
            4   receiving infonnation about a second or more selected areas and recalculating the
            5 topology based upon each new area.


            1               11.      (original) The method of claim 1 wherein the step of determining the
            2   topology further comprises receiving information from all nodes· of all areas in the
            3   network and performing a single topology calculation.


            1               12.      (original) The method of claim 1, wherein said areas are selected by
            2   sequentially configuring said sniffer as a partition designated L2 node of an Ll area to be
           3 seJected.


            l              . 13.     (original) A computer readable medium c~ntaining a program which,
           2    when executed, performs an operation for managing a communications network having a
            3 plurality of areas said operation comprising:
           4                adapting a single sniffer to collect information from nodes associated with at least
            5 two selected areas of said network; and


                596786-J


PAGE 3/11 t RCVD AT 10/17/2007 2:47:36 PM [Eastern Daylight Time]* SVR:USPTO-EFXRP-6113 i DNIS:2738300' CSID:+17325309808 *DURATION (mm-ss):01-36
                    Case 6:20-cv-00730-ADA Document 38-2 Filed 03/22/21 Page 5 of 12
 Oct-17-2007 02:45pm         From-Patterson &Sheridan, LLP - NJ                      +17325309808                T-835    P.004/011     F-017

                 Serial No. 10/870~ 17
                 Page4 ofll

            6                        determining a topology of at least a portion of said network using said
            7 collected in:f'ormation.


             l                       14.       (origina1) The computer readable medium of claim 13 wherein the
            2 step of adapting said single sniffer further comprises connecting said sniffer to a central
            3    location of said network.


            I                        15.       (original) The computer readable medium of claim 14, wherein
            2    said sniffer is part of an existing network management system of said network.


                                     16.       (original) The computer readable medium of claim 14 wherein said
            2    sniffe!' is a stand-alone device connected independently to said central location of said
            3    network.


            1                        17.       (original) The computer readable medium of claim 14 wherein the
            2    step of adapting the single sniffer further COitlprises configuring said centrally connected
            3    network sniffer as a partitioned designated node of a selected area.


            I                        18.       ( original) The computer readable medium of claim 17, wherein
            2    said selected area further comprises an Ll area and an L2 area; and in the case of an Lt
            3    area being selected, said method further comprises configuring said sniffer as a partition
            4    designated L2 node of the selected Ll area.


            1                        19.       (original) The computer readable medium of claim 13, wherein
            2    said information from said nodes comprises link state messages.


             I                       20.       (original) The computer readable medium of claim 13 wherein said
            2    collected information is based upon an existing network prntocol.


             1                       21.       (origjnal) The computer readable mediwn of claim 20 wherein said
            2    existing network protocol is part ofISO-IEC 10589:2001.


                 59(i786-l


PAGE 4/11 •RCVD AT 10/1712007 2:47:36 PM ~astern Day1ight rune)• SVR:USPTO-EFXRF-6/13 t DNIS:2738300 *CSID:+17325309808 *DURATION (mm-ss):01-36
                     Case 6:20-cv-00730-ADA Document 38-2 Filed 03/22/21 Page 6 of 12
 Oct-17-2007 02:45pm         From-Patterson &Sheridan, LLP - NJ                       +17325309808                T-835    P.005/011     F-017

                 Serial No. 10/870,217
                 Page 5 ofll

            I                        22.       (original) The computer readable medium of claim 13 wherein the
            2    step of determining the topology further comprises collecting information about a first
            3    selected area and calculating the topology according to said first selected area and then
            4    subsequently receiving informat'ion about a second or more selected areas and
            5 recalculating the topology based upon each new area.


            I                        23.       (original) The computer readable medium of claim 13 wherein the
            2    step of determining the topology further comprises receiving information from all nodes
            3    of all areas in the network and performing a single topology calculation.


            1                        24.       (original)· The computer readable medium of claim 13, wherein
            2 said areas are selected by sequentially configuring said sniffer as a panition designated
            3 L2 node of an L l area to be selected.


            l               25.      (original) A         communications network having improved topology
            2 determination means comprising:
            3               an inner nodal area;
            4               one   or more outer nodal areas connected to the inner nodal area; and
            5                        means for detecting topology fomrlng infonnation about all nodes in the
            6    inner and outer nodal areas from a central location in the communications network.


            l                        26.       (original) The communications network of claim 25 wherein said
            2    means for detecting the topology fomring information is a single sniffer connected to the
            3    inner nodal area.


                                     27_       (original) The communications network of claim 26 wherein the
            2    sniffer is part of an existing network management system of said network.


            1                        28.       (original) The communications network of claim 26 wherein the
            2    sniffer apparatus is a stand-alone device connected independently to the central location
            3 of the network.


                 S96786-1


PAGE 5111 *RCVD AT 10/1712007 2:47:36 PM ~astern Daylight TimeJ 3 SVR:USPTO-EFXRF-6113 i DNIS:2738300 ' CSID:+17325309808 *DURATION (mm-ss):01-36
                    Case 6:20-cv-00730-ADA Document 38-2 Filed 03/22/21 Page 7 of 12
 Oct-17-2007 02:45pm         From-Pattsrson &Shsridan, LLP - NJ                     +17325309808                T-835     P.006/011    F-017

                 Serial No. 10/870,217
                Page 6 of 11

            1                       29.       (original) The communications network of claim ·26 wherein the
            2 · sniffer is instructed to function as a partition designated node in an existing network
            3   protocol.


            1                       30.      . (original) The communications network of claim 29 wherein the
            2    existing network protocol is ISO-IEC 10589:2001.




                 596786-1


PAGE 6111 •RCVD AT 10/1712007 2:47:36 PM ~astern Daylight rne) *SVR:USPTO-EFXRF-6/13 t DNIS:2738300 *CSID:+17325309808 *DURATION (rnm-ss):01-36
                     Case 6:20-cv-00730-ADA Document 38-2 Filed 03/22/21 Page 8 of 12
  Oct-17-2007 02:45pm          From-Patterson &Sheridan, LLP - NJ                      +17325309808                T-835    P.007/011     F-017
                  Serial No. 10/870,217
                  Page 7 of 11



                                                                          Remarks
                             Claims I-30 are pending in the application.
                             In the beginning of the communication, the Examiner stated that claims 1-30 of
                  U.S. Application 10/870,217 were filed on 1/15/2004.                              Applicants believe that the
                  Examiner inadvertently mistyped the filing date for this application. AppJicants reiterate
                  that the filing date for U-S. Application 10/870,217 was and is 06/17/2004.
                             Claims 1-4, 13-16 and 25-28 are rejected under 35 U.S.C. 102(b) as being
                  anticipated by Krishnamurthy et al. U.S. Patent No. 6,421,676 Bl, hereinafter
                  "Krishnamurthy.··
                             Claims 5-12, 17-24, 29 and 30 are rejected under 35 U.S.C. 103(a) as being
                  unpatentable over Krishnamurthy in view of Goringe et al. Pub US #2003/0046427 Al,
                  hereinafter "Goringe...
                             Each of the various rejections and objections are overcome by amendments that
                  are made to the specification, drawing, and/or claims, as well as, or in the alternative, by
                  various arguments that are presented.
                             Any amendments to any claim for reasons other than as expressly recited herein
                  as being for the purpose of distinguishing such claim from known prior art are not being
                  made with an intent to change in any way the literal scope of such claims or the range of
                  equivalents for such claims. They are being made simply to present language that is
                  better in conformance with the form requirements of Title 35 of the United States Code
                  or is simply clearer and easier to understand than the originally presented language. Any
                  amendments to any claim expressly made in order to distinguish such claim from known ·
                  prior art are being made only with an intent to change the literal scope of such claim in
                  the most minimal way, i.e.• to just avoid the prior art in a way that leaves the claim novel
                  and not obvious in view of the cited prior ~ and no equivalent of any subject matter
                  remaining in the claim is intended to be surrendered.
                             Also~ since a dependent claim inherently includes the recitations of the claim or
                  chain of claims from which it depends, it is submitted that the scope and content of any
                  dependent claims that have been herein rewritten in independent form is exactly the same
                  as the scope and content of those claims prior to having been rewritten in independent


                  596786-l


PAGE 7111 *RCVD AT 10/1712007 2:47:36 PM ~astern Daylight TuneJ *SVR:USPTO-EFXRF-6113 1 DNIS:2738300 1 CSID:+17325309808 *DURATION (mm-ss):01-36
                    Case 6:20-cv-00730-ADA Document 38-2 Filed 03/22/21 Page 9 of 12
 Oct-17-2007 OZ:45pm           From-Patterson &Sheridan, LLP - NJ                   +17325309808                T-835     P.008/011     F-017

                 Serial No. 10/870,217
                 Page 8 of 11

                 form .. That is, although by convention such rewritten claims are labeled herein as having
                 been "amended;' it is submitted that only the format, and not the content, of these claims
                . has been changed. This is true whether a dependent claim has been rewritten to expressly
                 include the ]imitations of those claims on which it formerly depended or whether an
                 independent claim has been rewriting to include the limitations of claims that previously
                 depended from it. Thus, by such rewriting no equivalent of any subject matter of the
                 original dependent claim is intended to be surrendered. If the Examiner is of a different
                 view, he is respectfully requested to so indicate.


                                                            Reiection Under 35 U.S.C. 102
                              Claims 1-4, 13-16 and 25-28 are rejected under 35 U.S.C. l02(b) as being
                 anticipated by Krishnamurthy. The rejection is traversed.
                              Anticipation requires disclosure in a single prior art reference of each and                      every
                 element of the claimed invention, arranged as in the claim. The Krishnamurthy reference
                 fails to disclose ·each and every element of the claimed invention, as arranged in
                 independent claim l. Specifically, the Krishnamurthy reference fails to teach or suggest
                 a sniffer.
                            The Krishnamurthy reference discloses a method of scheduling distributed data ·
                 collection that involves a routing manager 110. Toe Examiner indicated that the routing
                 manager 110 represents an element of the Applicants• claimed invention, specifically, a
                 sniffer. Applicants respectfully disagree. The routing manager 110 of the Krishnamurthy
                 reference is not a sniffer.
                            A sniffer is a computer software or computer hardware that can intercept and log
                 traffic flowing through a network. The sniffer identifies information of interest within an
                 information stream or bit stream, capnrres it and eventually decodes its content, while
                 allowing the stream to continue its flow.                There is no direct affect on the stream by the
                 sniffer.
                              In contrast, the routing manager 11 0 is a management system. As described in the
                 portions of the Krishnamurthy reference cited by the Examiner, "the primary function of
                 routing manager is to manage the deployment of collectors and maintain the routes from
                 endpoints through collectors to the recipients of the collection." The routing manager


                 596786-1 .


PAGE 8f11 •RCVD AT 10/17/2007 2:47:36 PM ~astem Daylight Tone) 1 SVR:USPTO-EFXRF-6/13•DNIS:2738300 1 CSIO:+17325309808' DURATION (mm-ss):01-36
                    Case 6:20-cv-00730-ADA Document 38-2 Filed 03/22/21 Page 10 of 12
  Oct-17-2007 02:45pm         From-Patterson &Sheridan, LLP - NJ                       +17325309808                T-835    P.009/011     F-017

                  Serial No. 10/870,217
                  Page 9 ofll

                  110 is a "centralized module" that receives the information intended to be received by the
                  routing manager and processes this information in order to manage the entire network..
                  As shown in Fig. 1B, single routing managers are managing each of North America,
                  Europe, and Asia/Japan. In contrast, sniffers manage nothing.
                             Accordingly, sniffer and routing manager llO are structurally different eleme~ts
                  that accomplish different purposes and do so in a different manner.                                 Therefore, the
                  Krishnamurthy reference fails to disclose each and every element of the claimed
                  invention, as arranged in Applicants' independent claim I. As such, independent claim 1
                  is not anticipated by Krishnamurthy and is patentable under 35 U.S.C. 102. Independent
                  claims 13 and 25 recite relevant limitations similar to those recited in independent claim
                  1 and.. as such, aud at least for the same reasons as discussed above, these independent
                  claims also are not anticipated by Krishnamurthy and is patentable under 35 U.S.C. 102.
                             Since all of the dependent claims that depend from the independent claims include
                  all the limitations of the respective independent claim from which they ultimately depend,
                  each such dependent claim is also allowable over Krishnamurthy.
                             Therefore, Applicants' claims 1-4, 13-16 and 25-28 are allowable over
                  Krishnamurthy under 35 U.S.C. 102. The Examiner is respectfully requested to withdraw
                  the rejection.


                                                           Rejection Under 35 U;S.C. 103(a)
                             Claims 5-12, 17-24> 29 and 30                ~    rejected wider 35 U.S.C. 103(a) as being
                  unpatentable over Krishnamurthy in view of Gorioge. The rejection is traversed.
                             Each of these grounds of rejection applies only to dependent claims, and each is
                  predicated on the validity of the rejection under 35 U.S.C. 102 given Krishnamurthy.
                  Since the rejection under 35 U.S.C. 102 given Krishnamurthy has been overcome, as
                  described hereinabove, and there is no argument put forth by the Office Action that
                  Goringe supplies that which is missing from Krishnamurthy to render the independent
                  claims anticipated, these grounds of rejection cannot be maintained.
                             Therefore, Applicants' claims 5-12, · 17-24, 29 and 30 are allowable over
                  Krishnamurthy in view ofGoringe under 35 U.S.C. 103(a). The Examiner is respectfully
                  requested to withdraw the rejection.


                  596786-1


PAGE 9111 i RCVD AT 10/1712007 2:47:36 PM {Eastern D~ght r1me1 3 SVR:USPTO-EFXRF-6/13i DNIS:2738300 i CSID:+17325309808 3 DURATION (mm-ss):01-36
     .. '      . Case 6:20-cv-00730-ADA Document 38-2 Filed 03/22/21 Page 11 of 12
   Oct-17-2007 02:46pm From-Patterson &Sheridan, LLP - NJ +17325309808 T-835 P.010/011                                                      F-017

                   Serial No. 10/870,217 ·
                   Page lOofll


                                                                Secondary References
                              The secondary references made of record are noted. However, it is believed that
                   the secondary references are no more pertinent to Applicants' disclosure than the primary
                   references cited in the Office Action. Therefore, Applicants believe that a detailed
                   discussion of the secondary references is not necessary for a full and complete response
                   to this Office Action.




                   596786-I


PAGE 10/11 1 RCVD AT 10117/2007 2:47:36 PM [Eastern Daylight Time)• SVR:USPTO-EFXRF-6/13' DNIS:2738300 •CSID:+17325309808 1 DURATION (mm-ss):01-36
    . -   .   ~
                    Case 6:20-cv-00730-ADA Document 38-2 Filed 03/22/21 Page 12 of 12
                                                                                       +17325309808                T-835     P.011/011     F-017
 Oct-17-2007 02:46pm          From-Patterson &Sheridan, LLP - NJ
                  Serial No. 10/870,217
                  Page 11 ofll


                                                                            Conclnsion
                            It is respectfully submitted that the Office Action's rejections have been
                  overcome and that this application is now in condition for allowance. Reconsideration
                  and allowance are, therefore, respectfully solicited.
                            If, however, the Examiner still believes that there are unresolved issues, the
                  Examiner is invited to call Eamon Wall at (732) 530-9404 so that arrangements may be
                  made to discuss and resolve any such issues.



                                                                             · Respectfully submitted,




                  Dated:
                                                                               Eamon J. Wall
                                                                               Registration No. 39,414
                                                                               Attorney for Applicants

                  PATI'ERSON & SHERIDAN, LLP
                  595 Shrewsbuzy A venue, Suite 100
                  Shrewsbury, New Jersey 07702
                  Telephone: 732-530-9404
                  Facsimile: 732-530-9808




PAGE 11/11 *RCVD AT 10117/2007 2:47:36 PM (Eastern Dayfight Time} t SYR:USPTO-EFXRF-6113 t DNIS:2738300 t CSID:+17325309808 *DURATION (mm-ss):01-36
